Dye, J.
(dissenting). The order of the Appellate Division should be affirmed, with costs. There is no reasonable basis for excluding from evidence equalization rates as officially fixed by the State Tax Commission and the County Board of Supervisors when, as here, the correctness of such rates is supported by opinion testimony. The courts have consistently recognized the admissibility of such proof (People ex rel. Syracuse Trust Co. v. Matt, 258 App. Div. 853, mod. 283 N. Y. 241; People ex rel. Bingham Operating Corp. v. Eyrich, 186 Misc. 434, affd. 270 App. Div. 1063; People ex rel. Bennett Hotel Co. v. Cucci, 263 App. Div. 761). The case of People ex rel. Hagy v. Lewis (280 N. Y. 184) is not to the contrary as it dealt only with the sufficiency of the sampling method as proof of inequal*235ity. Section 293 may not reasonably be construed as authority to deprive otherwise competent proof of its probative value. As we read the section, the limitations mentioned have reference to the volume of comparative proof that may be offered without restriction as to use of otherwise competent proof. It does not follow that when the limited comparative value method is used, equalization rates are thereby deprived of weight. "When so viewed, the weight of the evidence herein supports the findings of the Appellate Division.
Lottghran, Ch. J., Lewis, Conway and Froessel, JJ., concur with Fuld, J.; Dye, J., dissents in opinion in which Desmond, J., concurs.
Ordered accordingly.